Exhibit 10.2

Navient Corporation

Change in Control Severance Plan for Senior Officers

Effective May 1, 2014

ARTICLE 1

NAME, PURPOSE AND EFFECTIVE DATE

1.01. Name and Purpose of Plan. The name of this plan is the Navient Corporation
Change in Control Severance Plan for Senior Officers (the “Plan”). The purpose
of the Plan is to provide compensation and benefits to certain senior level
officers of Navient Corporation (the “Corporation”) and its affiliates upon
certain change in control events of the Corporation.

1.02. Effective Date. The effective date of the Plan is May 1, 2014. The
compensation and benefits payable under this Plan are payable upon Change in
Control events that occur after the effective date of this Plan.

1.03. ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.

ARTICLE 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.01. “Base Salary” means the greater of the annual base rate of compensation
payable to an Eligible Officer at the time of (a) a Change in Control or (b) a
Termination Date, such annual base rate of compensation not reduced by any
pre-tax deferrals under any tax-qualified plan, non-qualified deferred
compensation plan, qualified transportation fringe benefit plan under Code
Section 132(f), or cafeteria plan under Code Section 125 maintained by the
Corporation, but excluding the following: incentive or other bonus plan
payments, accrued vacation, commissions, sick leave, holidays, jury duty,
bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation.

2.02. “Board of Directors” means the Board of Directors of Navient Corporation.

 

1



--------------------------------------------------------------------------------

2.03. “Bonus” means the greater of: (a) the average of the annual bonuses earned
under the Navient Corporation 2014 Omnibus Incentive Plan or any successor plan
for the two-year period prior to a Change in Control or (b) the average of the
annual bonuses earned under the Navient Corporation 2014 Omnibus Incentive Plan
or any successor plan, including a comparable annual incentive plan of a
Successor Corporation, for the two-year period prior to the Eligible Officer’s
Termination Date, except that with regard to an Eligible Officer with no bonus
payment history, “Bonus” means such Eligible Officer’s target bonus multiplied
by the percentage that results from dividing the two-year average of actual
bonuses paid to officers at the same level as the Newly Hired Officer by the
two-year average of the target bonuses set for officers at the same level as the
Newly Hired Officer, and with regard to an Eligible Officer with one year of
bonus history, such Eligible Officer’s “Bonus” means the average of 1) his or
her actual bonus and 2) his or her target bonus multiplied by the percentage
that results from dividing the average of actual bonuses paid to officers at the
same level as the Newly Hired Officer by the average of the target bonuses set
for officers at the same level as the Newly Hired Officer. An Eligible Officer
who was employed by SLM Corporation or its affiliates on April 30, 2014, and who
has been continuously employed by the Corporation or its affiliates from and
after April 30, 2014, shall have his service as an employee of SLM Corporation
or its affiliates, and any annual bonuses earned during that period of service,
included for purposes of this Section 2.03.

2.04. “Equity Acceleration Change in Control” means an occurrence of any of the
following events: (a) an acquisition (other than directly from the Corporation)
of any voting securities of the Corporation (the “Voting Securities”) by any
“person or group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), other than an employee benefit plan of the Corporation,
immediately after which such person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of more than fifty percent
(50%) of the combined voting power of the Corporation’s then outstanding Voting
Securities; (b) the closing of a merger, consolidation or reorganization
involving the Corporation and the entity resulting from the merger,
consolidation or reorganization (the “Surviving Corporation”) does not assume
the Navient Corporation 2014 Omnibus Incentive Plan; (c) the closing of a
merger, consolidation or reorganization involving the Corporation and the
Surviving Corporation assumes the Navient Corporation 2014 Omnibus Incentive
Plan but, either (I) the stockholders of the Corporation immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, less than fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, or (II) less than a majority of the members of
the Board of Directors of the Surviving Corporation were directors of the
Corporation immediately prior to the execution of the agreement providing for
such merger, consolidation or reorganization; (d) the filing of a certificate of
dissolution with the Secretary of State of the State of Delaware to effect a
dissolution of the Corporation or the filing of a petition for relief under the
United States Bankruptcy Code; or (e) such other events as the Board of
Directors or a Committee of the Board of Directors from time to time may
specify.

2.05. “Cash Acceleration Change in Control” means the occurrence of any one of
the events constituting an Equity Acceleration Change in Control as defined
above, or the sale of all or substantially all of the assets of the Corporation.

 

2



--------------------------------------------------------------------------------

2.06. “For Cause” means a determination by the Committee (as defined herein)
that there has been a willful and continuing failure of an Eligible Officer to
perform substantially his duties and responsibilities (other than as a result of
Eligible Officer’s death or Disability) and, if in the judgment of the Committee
such willful and continuing failure may be cured by an Eligible Officer, that
such failure has not been cured by an Eligible Officer within ten (10) business
days after written notice of such was given to Eligible Officer by the
Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below). For purposes of this Plan, “Misconduct” shall mean:
(a) embezzlement, fraud, conviction of a felony crime, pleading guilty or nolo
contender to a felony crime, or breach of fiduciary duty or deliberate disregard
of the Corporation’s Code of Business Code; (b) personal dishonesty of Eligible
Officer materially injurious to the Corporation; (c) an unauthorized disclosure
of any Proprietary Information; or (d) competing with the Corporation while
employed by the Corporation or during the Restricted Period, in contravention of
the non-competition and non-solicitation agreements substantially in the form
provided in Exhibit A upon termination of employment.

2.07. “Termination of Employment For Good Reason” means an Eligible Officer’s
decision to resign from his employment due to (a) a material reduction in the
position or responsibilities of Eligible Officer; (b) a reduction in Eligible
Officer’s Base Salary or a material reduction in Eligible Officer’s compensation
arrangements or benefits, (provided that variability in the value of stock-based
compensation or in the compensation provided under the Navient Corporation 2014
Omnibus Incentive Plan or a successor plan shall not be deemed to cause a
material reduction in compensation); or (c) a relocation of the Eligible
Officer’s primary work location to a distance of more than seventy-five
(75) miles from its location as of the date of this Plan without the consent of
Eligible Officer, unless such relocation results in the Eligible Officer’s
primary work location being closer to Eligible Officer’s then primary residence
or does not substantially increase the average commuting time of Eligible
Officer.

2.08. “Termination Date” has the following meaning. For purposes of a
“Termination by Eligible Officer For Good Reason,” Termination Date means the
date that the Eligible Officer submits his written notice of resignation to the
Corporation; provided, however, that if the decision to resign is due to clause
(a) of the definition of “Termination by Eligible Officer For Good Reason,” the
Termination Date means the date that is six months following the date that the
Eligible Officer submits his written notice of resignation to the Corporation.
For purposes of a “Termination of Employment by Corporation Without Cause,”
Termination Date means the date the Corporation delivers written notice of
termination to the Eligible Officer.

2.09. “Termination of Eligible Officer’s Employment Without Cause” means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).

ARTICLE 3

ELIGIBILITY AND BENEFITS

3.01. Eligible Officers. Officers of Navient Corporation and its wholly-owned
subsidiaries with the corporate title of Senior Vice President or above are
eligible for benefits

 

3



--------------------------------------------------------------------------------

under this Plan (the “Eligible Officers”). In addition, an Eligible Officer
shall not be entitled to receive benefits more than once under this Plan as a
result of holding titles with multiple entities with the Corporation and the
group of companies under common control with the Corporation.

3.02. Limitation on Single Trigger Change-in-Control Benefits. In the event of a
Change of Control Transaction involving a merger, consolidation or
reorganization and in which the Corporation is not the Surviving Corporation, if
the terms of such transaction do not provide for the Surviving Corporation to
adopt and assume a Participant’s Awards under the Plan (with any appropriate
adjustment to the number and type of shares subject to such Awards), the Award
shall become 100% vested and (if applicable) exercisable and shall be settled
and (if applicable) exercised in full as of the time immediately prior to the
consummation of such Change of Control Transaction.

3.03. Double Trigger Change-in-Control Benefits. An Eligible Officer shall be
entitled to receive a severance payment (the “Severance Payment”) and
continuation of medical and dental insurance benefits if within the first
24-month period after the occurrence of a Cash Acceleration Change in Control,
either: (I) the Eligible Officer gives written notice of his Termination of
Employment for Good Reason, provided that if such notice is on account of a
decision to resign due to clause (a) of the definition of “Termination by
Eligible Officer For Good Reason,” such Eligible Officer continues his
employment for a 6-month period following the delivery of such notice or
(II) upon a Termination of Eligible Officer’s Employment Without Cause.

(a) The amount of the Severance Payment shall equal two times the sum of the
Eligible Officer’s Base Salary and Bonus plus a cash payment equal to the
Eligible Officer’s target annual bonus amount for the year in which the
Termination Date occurs, such target bonus amount to be prorated for the full
number of months in the final year that the Eligible Officer was employed by the
Corporation. The Severance Payment shall be made to the Eligible Officer in a
single lump sum cash payment following the date that the Eligible Officer
becomes entitled to a Severance Payment but in no event later than seventy-five
calendar days from the Termination Date if intended to be exempt from the
requirements of Section 409A of the Code.

(b) For 24 months following the Eligible Officer’s Termination Date, the
Eligible Officer and his eligible dependents or survivors shall be entitled to
continue to participate in any medical, dental and vision insurance plans
generally available to the senior management of the Corporation, as such plans
may be in effect from time to time on the terms generally applied to actively
employed senior management of the Corporation, including any Eligible Officer
cost-sharing provision; provided that if the Corporation determines it cannot
provide such continued coverage without potentially violating applicable law,
the Corporation shall in lieu thereof provide to the Eligible Officer a taxable
monthly payment in an amount equal to the portion of the monthly premium that
the Corporation would otherwise be required to pay under this Section 3.03(b) to
continue the Eligible Officer’s coverage by such medical, dental and vision
benefit plans (based on the premium for the first month of coverage following
the Eligible Officer’s Termination Date), which payment will commence in the
month following the month in which the Eligible Officer’s Termination Date
occurs and end on the final day of the applicable continuation period described
in this Section 3.03(b). An Eligible Officer shall cease to be covered under the
foregoing medical, dental and/or vision insurance plans if he becomes eligible
to obtain coverage under medical, dental and/or vision insurance plans of a
subsequent employer.

 

4



--------------------------------------------------------------------------------

(c) All payments and benefits provided under this Section 3.03 are conditioned
on the Eligible Officer’s continuing compliance with this Plan and the Eligible
Officer’s execution (and effectiveness) of a release of claims and covenant not
to sue and non-competition and non-solicitation agreements substantially in the
form provided in Exhibit A upon termination of employment.

3.04. Tax Effect of Payments. (a) No Excise Tax Gross-Up. In the event it is
determined that any compensation by or benefit from the Corporation to the
Eligible Officer or for the Eligible Officer’s benefit, whether pursuant to the
terms of this Plan or otherwise (“Total Payments”), (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986 as amended (the “Code”) and (ii) would be subject to taxes of any state,
local or federal taxing authority that would not have been imposed but for a
change of control, including any excise tax under Section 4999 of the Code, and
any successor or comparable provision (“Excise Tax”), then the Eligible
Officer’s benefits under this Plan or otherwise shall be either (x) delivered in
full or (y) delivered as to such lesser extent which would result in no portion
of the Total Payments being subject to Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis of the greatest amount of benefits, notwithstanding that all or
some portion of the Total Payments may be taxable under Section 4999 of the
Code. In the event that the payments and/or benefits are to be reduced pursuant
to this Section 3.04(a), such payments and benefits shall be reduced such that
the reduction of after-tax compensation to be provided to the Eligible Officer
as a result of this Section 3.04(a) is minimized. In applying this principle,
the reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. In addition, the Company may in
its discretion, include in the lesser benefits paid under (y) above, a
reasonable cushion amount to take into account that the final value of the
benefits delivered to the Executive Officer could be determined at a later point
in time. Each Eligible Officer shall cooperate fully with the Company to
determine the benefits applicable under this Section.

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Corporation most recently prior to the Change in Control (the “Auditors”), who
shall provide their determination (the “Determination”), together with detailed
supporting calculations, both to the Corporation and to the Eligible Officer
promptly following the Eligible Officer’s Termination Date, if applicable, or
such earlier time as is requested by the Corporation. Any Determination by the
Auditors shall be binding upon the Corporation and the Eligible Officer, absent
a binding determination by a governmental taxing authority that a greater or
lesser amount of taxes is payable by the Eligible Officer. The Corporation shall
pay the fees and costs of the Auditors. If the Auditors do not agree to perform
the tasks contemplated by this Section 3, then the Corporation shall promptly
select another qualified accounting firm to perform such tasks.

 

5



--------------------------------------------------------------------------------

3.05. Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Committee determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of an Eligible
Officer who is also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits shall be delayed until the earlier of (x) the date that
is six months following the Termination Date or (y) the date of the Eligible
Officer’s death or disability (within the meaning of Section 409A(a)(2)(C) of
the Code or any successor or comparable provision) (such date is referred to
herein as the “Distribution Date”). In the event that the Committee determines
that the commencement of any of the benefits or payments to be provided under
Section 3.03(b) are to be delayed pursuant to the preceding sentence, the
Corporation shall require the Eligible Officer to bear the full cost of such
benefits until the Distribution Date at which time the Corporation shall
reimburse the Designated Employee for all such costs.

ARTICLE 4

COMMITTEE

4.01. Committee. The Plan shall be administered by the Employee Benefits
Fiduciary Committee, appointed by and serving at the pleasure of the Board of
Directors serving at the pleasure of the Board of Directors and consisting of at
least three (3) officers of the Corporation (the “Committee”).

4.02. Powers. The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part hereof, and the
Committee’s interpretation and construction hereof, and any actions hereunder,
shall be binding on all persons for all purposes. The Committee shall provide
for the keeping of detailed, written minutes of its actions. The Committee, in
fulfilling its responsibilities may (by way of illustration and not of
limitation) do any or all of the following:

(i) allocate among its members, and/or delegate to one or more other persons
selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;

(ii) designate one or more of its members to sign on its behalf directions,
notices and other communications to any entity or other person;

(iii) establish rules and regulations with regard to its conduct and the
fulfillment of its responsibilities under the Plan;

(iv) designate other persons to render advice with respect to any responsibility
or authority pursuant to the Plan being carried out by it or any of its
delegates under the Plan; and

(v) employ legal counsel, consultants and agents as it may deem desirable in the
administration of the Plan and rely on the opinion of such counsel.

 

6



--------------------------------------------------------------------------------

4.03. Action by Majority. The majority of the members of the Committee in office
at the time will constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee will be by the vote of the
majority at any meeting or by written instrument signed by the majority.

ARTICLE 5

CLAIM FOR BENEFITS UNDER THIS PLAN

5.01. Claims for Benefits under this Plan. A condition precedent to receipt of
severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Corporation. If an Eligible Officer believes
that an individual should have been eligible to participate in the Plan or
disputes the amount of benefits under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty 60 days after the
individual’s termination of employment. If such claim for benefits is wholly or
partially denied, the Committee shall within a reasonable period of time, but no
later than 90 days after receipt of the written claim, notify the individual of
the denial of the claim. If an extension of time for processing the claim is
required, the Committee may take up to an additional 90 days, provided that the
Committee sends the individual written notice of the extension before the
expiration of the original 90-day period. The notice provided to the individual
will describe why an extension is required and when a decision is expected to be
made. If a claim is wholly or partially denied, the denial notice: (1) shall be
in writing, (2) shall be written in a manner calculated to be understood by the
individual, and (3) shall contain (a) the reasons for the denial, including
specific reference to those plan provisions on which the denial is based; (b) a
description of any additional information necessary to complete the claim and an
explanation of why such information is necessary; (c) an explanation of the
steps to be taken to appeal the adverse determination; and (d) a statement of
the individual’s right to bring a civil action under section 502(a) of ERISA
following an adverse decision after appeal. The Committee shall have full
discretion consistent with their fiduciary obligations under ERISA to deny or
grant a claim in whole or in part. If notice of denial of a claim is not
furnished in accordance with this section, the claim shall be deemed denied and
the claimant shall be permitted to exercise his rights to review pursuant to
Sections 5.02 and 5.03.

5.02. Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.

5.03. Disposition of Claim. The Committee shall deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period shall be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original 60-

 

7



--------------------------------------------------------------------------------

day period. If the appeal is wholly or partially denied, the denial notice will:
(1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.

5.04. Exhaustion. An individual must exhaust the Plan’s claims procedures prior
to bringing any claim for benefits under the Plan in a court of competent
jurisdiction. No lawsuit shall be brought against the Plan, the Committee or the
Corporation after 60 days from receipt of the final decision on a claim appeal.

ARTICLE 6

MISCELLANEOUS

6.01. Successors. (a) Any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets shall be obligated
under this Plan in the same manner and to the same extent as the Corporation
would be required to perform it in the absence of a succession.

(b) This Plan and all rights of the Eligible Officer hereunder shall inure to
the benefit of, and be enforceable by, the Eligible Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

6.02. Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Corporation under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.

6.03. Facility of Payment. If it shall be found that (a) an Eligible Officer
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefore, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release shall be a valid and complete
discharge for the payment.

6.04. Notice of Address. Each Eligible Officer entitled to benefits under the
Plan must file with the Corporation, in writing, his post office address and
each change of post office address. Any communication, statement or notice
addressed to such Eligible Officer at such address shall be deemed sufficient
for all purposes of the Plan, and there shall be no obligation on the part of
the Corporation to search for or to ascertain the location of such Eligible
Officer.

6.05. Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

 

8



--------------------------------------------------------------------------------

6.06. Choice of Law. The Plan shall be construed, regulated and administered
under the laws of the State of Delaware (excluding the choice-of-law rules
thereto), except that if any such laws are superseded by any applicable Federal
law or statute, such Federal law or statute shall apply.

6.07. Construction. Whenever used herein, a masculine pronoun shall be deemed to
include the masculine and feminine gender, a singular word shall be deemed to
include the singular and plural and vice versa in all cases where the context
requires.

6.08. Termination; Amendment; Waiver. (a) Prior to the occurrence of either an
Equity Acceleration Change in Control or a Cash Acceleration Change in Control,
the Board of Directors, or a delegated Committee of the Board, may amend or
terminate the Plan at any time and from time to time. Termination or amendment
of the Plan shall not affect any obligation of the Corporation under the Plan
which has accrued and is unpaid as of the effective date of the termination or
amendment. Unless and until an Equity Acceleration Change in Control and/or a
Cash Acceleration Change in Control shall have occurred, an Eligible Officer
shall not have any vested rights under the Plan or any agreement entered into
pursuant to the Plan.

(b) From and after the occurrence of either an Equity Acceleration Change in
Control or a Cash Acceleration Change in Control, no provision of this Plan
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Eligible Officer and by an
authorized officer of the Corporation (other than the Eligible Officer). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(c) Notwithstanding anything herein to the contrary, the Board of Directors may,
in its sole discretion, amend the Plan (which amendment shall be effective upon
its adoption or at such other time designated by the Board of Directors) at any
time prior to an Equity Acceleration Change in Control and/or Cash Acceleration
Change in Control as may be necessary to avoid the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code; provided, however, that any such
amendment shall be implemented in such a manner as to preserve, to the greatest
extent possible, the terms and conditions of the Plan as in existence
immediately prior to any such amendment.

6.09. Whole Agreement. This Plan contains all the legally binding understandings
and agreements between the Eligible Officer and the Corporation pertaining to
the subject matter thereof and supersedes all such agreements, whether oral or
in writing, previously entered into between the parties.

6.10. Withholding Taxes. All payments made under this Plan shall be subject to
reduction to reflect taxes required to be withheld by law.

6.11. No Assignment. The rights of an Eligible Officer to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Section 6.11 shall be void.

 

9